Citation Nr: 0823328	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-20 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The veteran had active service from April 1945 until February 
1946.  He died in February 2000.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Manila, the 
Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the record and finds that additional 
development is required in the present case.  Specifically, 
in a communication received in July 2008, the appellant 
requested a videoconference hearing with a Veteran's Law 
Judge at the local RO.  Such hearing has not been provided.  
Moreover, the record does not indicate that the appellant has 
withdrawn her hearing request.  


Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
videoconference hearing with a Veteran's 
Law Judge at the RO in Manila.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be placed 
in the record, keeping in mind the 30-day 
advance notice requirement specified at 38 
C.F.R. § 19.76 (2007).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




